 USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

                                               Case No. 1:18-cv-357
DAVID MACY,                                    COMPLAINT AND DEMAND FOR
                                               JURY TRIAL FOR VIOLATIONS OF:
              Plaintiff,
                                               1. Telephone Consumer Protection Act,
       v.                                         47 U.S.C. § 227 et seq.; and
                                               2. Intrusion Upon Seclusion
USAA SAVINGS BANK,
            Defendant.



                 COMPLAINT AND DEMAND FOR JURY TRIAL
       COMES NOW Plaintiff, David Macy (“Plaintiff”), by and through his attorneys,
alleges the following against USAA Savings Bank (“Defendant”):
                                   INTRODUCTION
1.     Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the
use of automated telephone equipment. Among other things, the TCPA prohibits certain
unsolicited marketing calls, restricts the use of automatic dialers or prerecorded messages,
and delegates rulemaking authority to the Federal Communications Commission (“FCC”).
2.     Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B
prohibits an intentional intrusion, “physically or otherwise, upon the solitude or seclusion
of another or his private affairs or concerns… that would be highly offensive to a
reasonable person.”




                                            -1-           COMPLAINT AND DEMAND FOR JURY TRIAL
 USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 2 of 6


                             JURISDICTION AND VENUE
3.     Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28 U.S.C. § 1331.
4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the
events or omissions giving rise to the claim occurred in this District. Because Defendant
transacts business here, personal jurisdiction is established.
                                         PARTIES
5.     Plaintiff is a natural person residing in the Churubusco, Whitley County, Indiana.
6.     Defendant is a national banking institution with its principal place of business
located at 10750 McDermott Freeway, San Antonio, Texas 78288-9876.
7.     Defendant acted through its agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
                              FACTUAL ALLEGATIONS
8.     In or around May 2018, in an attempt to collect on an alleged consumer account,
Defendant began calling Plaintiff on his cellular phone number ending in 4460.
9.     Defendant called Plaintiff from the (800) 531-0378 and (800) 531-7013.
10.    Upon information and belief, Defendant owns and operates the phone numbers.
11.    On or about May 22, 2018, at 5:34 p.m., Plaintiff received a call on his cell phone
from (800) 531-0378. During this conversation, Plaintiff spoke with a representative; at
which point Plaintiff unequivocally revoked consent to be contacted any further.
12.    Despite revoking consent Plaintiff continued to receive phone calls from
Defendant.
13.    On or about June 8, 2018, at 5:16 p.m., Plaintiff received a call on his cell phone
from (800) 531-7013. During this call Plaintiff spoke with a representative named Priscila,
and once again unequivocally requested not to be contacted on his cell phone any further.
14.    Despite Plaintiff’s pleas, Defendant continued to call Plaintiff on his cell phone
without consent.




                                             -2-           COMPLAINT AND DEMAND FOR JURY TRIAL
 USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 3 of 6


15.    Between May 22, 2018, 2018 and July 5, 2018, Defendant willfully called Plaintiff
on his cellular phone approximately eighty-five (85) times to annoy and harass Plaintiff
in the hopes that it could induce Plaintiff to pay the debt.
16.    Upon information and belief, each time Plaintiff received a phone call from
Defendant there was a brief pause prior to speaking with a representative, indicating the
use of an automatic telephone dialing system.
17.    Defendant called Plaintiff up to four (4) times a day, further indicating the use of
an automatic telephone dialing system.
18.    For example, on June 14, 2018, Defendant called at 8:29 a.m., 11:30 a.m., 12:50
p.m., and 7:28 p.m.
19.    On many occasions, Defendant also left pre-recorded or artificial voice messages
for Plaintiff, including but not limited to, June 11, 2018 and June 12, 2018.
20.    Plaintiff works as a tool and die maker working twelve (12) hour shifts; he works
primarily from 5pm until 5 am.
21.    The majority of the calls that Plaintiff received were in the morning or early
afternoon while Plaintiff was sleeping, however he also received calls while he was
working.
22.    Due to Defendant’s actions, Plaintiff has suffered emotional distress, sleepless
nights, invasion of privacy, and actual damages.
                                         COUNT I
                       (Violations of the TCPA, 47 U.S.C. § 227)
23.    Plaintiff incorporates by reference paragraphs one (1) through twenty-two (22) of
this Complaint as though fully stated herein.
24.    Defendant violated the TCPA. Defendant’s violations include, but are not limited
to the following:
       a.     Within four years prior to the filing of this action, on multiple occasions,
       Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in pertinent


                                             -3-           COMPLAINT AND DEMAND FOR JURY TRIAL
 USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 4 of 6


       part, “It shall be unlawful for any person within the United States . . . to make any
       call (other than       a call made for emergency purposes or made with the prior
       express consent of the called party) using any automatic telephone dialing system
       or an artificial or prerecorded voice — to any telephone number assigned to a . . .
       cellular telephone service . . . or any service for which the called party is charged
       for the call.
       b.      Within four years prior to the filing of this action, on multiple occasions,
       Defendant willfully and/or knowingly contacted Plaintiff using an artificial
       prerecorded voice or an automatic telephone dialing system and as such, Defendant
       knowing and/or willfully violated the TCPA.
25.    As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an
award of five hundred dollars ($500.00) in statutory damages, for each and every violation,
pursuant to 47 U.S.C. § 227(b)(3)(B).
26.    If the Court finds that Defendant knowingly and/or willfully violated the TCPA,
Plaintiff is entitled to an award of one thousand five hundred dollars ($1,500.00), for each
and every violation pursuant to 47 U.S.C. § 227(b)(3).
                                          COUNT II
                                (Intrusion Upon Seclusion)
27.    Plaintiff incorporates by reference paragraphs one (1) through thirty-six (26) of this
Complaint as though fully stated herein.
28.    Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion
as, “One who intentionally intrudes… upon the solitude or seclusion of another, or his
private affairs or concerns, is subject to liability to the other for invasion of privacy, if the
intrusion would be highly offensive to a reasonable person.”
29.    Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
limited to, the following:




                                              -4-            COMPLAINT AND DEMAND FOR JURY TRIAL
 USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 5 of 6


       a.     Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
       solitude and seclusion by engaging in harassing phone calls in an attempt to collect
       on an alleged debt despite numerous requests for the calls to cease.
       b.     The number and frequency of the telephone calls to Plaintiff by Defendant
       after multiple requests for the calls to cease constitute an intrusion on Plaintiff's
       privacy and solitude.
       c.     Defendant’s conduct would be highly offensive to a reasonable person as
       Plaintiff received calls that often interrupted Plaintiff’s work and sleep schedule.
       d.     Defendant’s acts, as described above, were done intentionally with the
       purpose of coercing Plaintiff to pay the alleged debt.
30.    As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
Plaintiff for actual damages.
                                 PRAYER OF RELIEF
WHEREFORE, Plaintiff David Macy, respectfully requests judgment be entered against
Defendant USAA Savings Bank for the following:
31.    Statutory damages of $500.00 for each and every negligent violation of the TCPA
pursuant to 47 U.S.C. § 227(b)(3)(B);
32.    Statutory damages of $1500.00 for each and every knowing and/or willful violation
of the TCPA pursuant to 47 U.S.C. § 227(b)(3);
33.    Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed
under the law; and
34.    Any other relief that this Honorable Court deems appropriate.
       Respectfully submitted this 1st day of November 2018.

                                                  PRICE LAW GROUP, APC

                                                  By:/s/ David A. Chami .
                                                  David A. Chami, Esq. (AZ #027585)
                                                  8245 N 85th Way
                                                  Scottsdale, AZ 85258


                                            -5-           COMPLAINT AND DEMAND FOR JURY TRIAL
USDC IN/ND case 1:18-cv-00357-TLS-SLC document 1 filed 11/01/18 page 6 of 6


                                         T: (818) 600-5515
                                         F: (818) 600-5415
                                         E: david@pricelawgroup.com
                                         Attorneys for Plaintiff,
                                         David Macy




                                   -6-          COMPLAINT AND DEMAND FOR JURY TRIAL
